PER CURIAM.
DISMISSED. McGuire v. Florida Lottery, 17 So.3d 1276 (Fla. 1st DCA 2009) (noting that the provision in the order providing that it would become final if the complaint is not amended did not cure the jurisdictional defect and a separate final order must be entered); Hinote v. Ford *459Motor Co., 958 So.2d 1009 (Fla. 1st DCA 2007); see also Envtl. Confederation of SW Fla., Inc. v. IMC Phosphates, Inc., 857 So.2d 207, 208 (Fla. 1st DCA 2003) (noting that the dismissal of appellants’ petition for administrative hearing was entered without prejudice and with leave to amend but “they declined to amend their petition and instead asked the Department to enter a final order of dismissal”).
WETHERELL, MARSTILLER, and RAY, JJ., concur.